COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
  John Finley Walker,                                  No. 08-17-00133-CR
                                          §
                      Appellant,                         Appeal from the
                                          §
  v.                                                    394th District Court
                                          §
  The State of Texas,                               of Brewster County, Texas
                                          §
                       State.                              (TC# 4397)
                                          §

                                          ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued November 16, 2017. The trial court has appointed Sara Priddy as counsel for the

Appellant in the above styled and numbered appeal.

       Further, Appellant’s brief shall be due January 10, 2018.

       IT IS SO ORDERED this 11th day of December, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.